
	
		II
		110th CONGRESS
		1st Session
		S. 938
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Mr. Reed (for himself,
			 Ms. Collins, Mr. Kennedy, Mrs.
			 Murray, Mr. Dodd, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to expand
		  college access and increase college persistence, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Accessing College through
			 Comprehensive Early Outreach and State Partnerships
			 Act.
		2.Grants for
			 access and persistence
			(a)Authorization
			 of AppropriationsSection 415A(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070c(b)) is amended by striking paragraphs (1) and (2) and inserting
			 the following:
				
					(1)In
				generalThere are authorized to be appropriated to carry out this
				subpart $500,000,000 for fiscal year 2008, and such sums as may be necessary
				for each of the 5 succeeding fiscal years.
					(2)ReservationFor
				any fiscal year for which the amount appropriated under paragraph (1) exceeds
				$30,000,000, the excess amount shall be available to carry out section
				415E.
					.
			(b)Applications
			 for Leveraging Educational Assistance Partnership
			 ProgramsSection 415C(b) of the Higher Education Act of 1965 (20 U.S.C.
			 1070c–2(b)) is amended—
				(1)in paragraph (2),
			 by striking $5,000 and inserting $12,500;
				(2)in paragraph (9),
			 by striking and after the semicolon;
				(3)in paragraph
			 (10), by striking the period at the end and inserting ; and;
			 and
				(4)by adding at the
			 end the following:
					
						(11)provides
				notification to eligible students that such grants are—
							(A)Leveraging
				Educational Assistance Partnership Grants; and
							(B)funded by the
				Federal Government and the
				State.
							.
				(c)Grants for
			 Access and PersistenceSection 415E of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070c–3a) is amended to read as follows:
				
					415E.Grants for
				access and persistence
						(a)PurposeIt
				is the purpose of this section to expand college access and increase college
				persistence by making allotments to States to enable the States to—
							(1)expand and
				enhance partnerships with institutions of higher education, early information
				and intervention, mentoring, or outreach programs, private corporations,
				philanthropic organizations, and other interested parties to carry out
				activities under this section and to provide coordination and cohesion among
				Federal, State, and local governmental and private efforts that provide
				financial assistance to help low-income students attend college;
							(2)provide
				need-based access and persistence grants to eligible low-income
				students;
							(3)provide early
				notification to low-income students of their eligibility for financial aid;
				and
							(4)encourage
				increased participation in early information and intervention, mentoring, or
				outreach programs.
							(b)Allotments to
				States
							(1)In
				general
								(A)AuthorizationFrom
				sums reserved under section 415A(b)(2) for each fiscal year, the Secretary
				shall make an allotment to each State that submits an application for an
				allotment in accordance with subsection (c) to enable the State to pay the
				Federal share of the cost of carrying out the activities under subsection
				(d).
								(B)Determination
				of allotmentIn making allotments under subparagraph (A), the
				Secretary shall consider the following:
									(i)Continuation of
				awardIf a State continues to meet the specifications established
				in its application under subsection (c), the Secretary shall make an allotment
				to such State that is not less than the allotment made to such State for the
				previous fiscal year.
									(ii)PriorityThe
				Secretary shall give priority in making allotments to States that meet the
				requirements under paragraph (2)(B)(ii).
									(2)Federal
				share
								(A)In
				generalThe Federal share of the cost of carrying out the
				activities under subsection (d) for any fiscal year shall not exceed 66.66
				percent.
								(B)Different
				percentagesThe Federal share under this section shall be
				determined in accordance with the following:
									(i)If a State
				applies for an allotment under this section in partnership with any number of
				degree granting institutions of higher education in the State whose combined
				full-time enrollment represents less than a majority of all students attending
				institutions of higher education in the State, and philanthropic organizations
				that are located in, or that provide funding in, the State or private
				corporations that are located in, or that do business in, the State, then the
				Federal share of the cost of carrying out the activities under subsection (d)
				shall be equal to 57 percent.
									(ii)If a State
				applies for an allotment under this section in partnership with any number of
				degree granting institutions of higher education in the State whose combined
				full-time enrollment represents a majority of all students attending
				institutions of higher education in the State, philanthropic organizations that
				are located in, or that provide funding in, the State, and private corporations
				that are located in, or that do business in, the State, then the Federal share
				of the cost of carrying out the activities under subsection (d) shall be equal
				to 66.66 percent.
									(C)Non-Federal
				share
									(i)In
				generalThe non-Federal share under this section may be provided
				in cash or in kind, fairly evaluated.
									(ii)In kind
				contributionFor the purpose of calculating the non-Federal share
				under this subparagraph, an in kind contribution is a non-cash contribution
				that—
										(I)has monetary
				value, such as the provision of—
											(aa)room and board;
				or
											(bb)transportation
				passes; and
											(II)helps a student
				meet the cost of attendance at an institution of higher education.
										(iii)Effect on
				needs analysisFor the purpose of calculating a student's need in
				accordance with part F, an in kind contribution described in clause (ii) shall
				not be considered an asset or income of the student or the student's
				parent.
									(c)Application for
				Allotment
							(1)In
				general
								(A)SubmissionA
				State that desires to receive an allotment under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
								(B)ContentAn
				application submitted under subparagraph (A) shall include the
				following:
									(i)A
				description of the State’s plan for using the allotted funds.
									(ii)Assurances that
				the State will provide matching funds, from State, institutional,
				philanthropic, or private funds, of not less than 33.33 percent of the cost of
				carrying out the activities under subsection (d). Matching funds from
				philanthropic organizations used to provide early information and intervention,
				mentoring, or outreach programs may be in cash or in kind. The State shall
				specify the methods by which matching funds will be paid and include provisions
				designed to ensure that funds provided under this section will be used to
				supplement, and not supplant, Federal and non-Federal funds available for
				carrying out the activities under this title. A State that uses non-Federal
				funds to create or expand existing partnerships with nonprofit organizations or
				community-based organizations in which such organizations match State funds for
				student scholarships, may apply such matching funds from such organizations
				toward fulfilling the State’s matching obligation under this clause.
									(iii)Assurances that
				early information and intervention, mentoring, or outreach programs exist
				within the State or that there is a plan to make such programs widely
				available.
									(iv)A description of
				the organizational structure that the State has in place to administer the
				activities under subsection (d).
									(v)A
				description of the steps the State will take to ensure students who receive
				grants under this section persist to degree completion.
									(vi)Assurances that
				the State has a method in place, such as acceptance of the automatic zero
				expected family contribution determination described in section 479(c), to
				identify eligible low-income students and award State grant aid to such
				students.
									(vii)Assurances that
				the State will provide notification to eligible low-income students that grants
				under this section are—
										(I)Leveraging
				Educational Assistance Partnership Grants; and
										(II)funded by the
				Federal Government and the State.
										(2)State
				agencyThe State agency that submits an application for a State
				under section 415C(a) shall be the same State agency that submits an
				application under paragraph (1) for such State.
							(3)PartnershipIn
				applying for an allotment under this section, the State agency shall apply for
				the allotment in partnership with—
								(A)not less than 1
				public and 1 private degree granting institution of higher education that are
				located in the State;
								(B)new or existing
				early information and intervention, mentoring, or outreach programs located in
				the State; and
								(C)not less than
				1—
									(i)philanthropic
				organization located in, or that provides funding in, the State; or
									(ii)private
				corporation located in, or that does business in, the State.
									(4)Roles of
				partners
								(A)State
				agencyA State agency that is in a partnership receiving an
				allotment under this section—
									(i)shall—
										(I)serve as the
				primary administrative unit for the partnership;
										(II)provide or
				coordinate matching funds, and coordinate activities among partners;
										(III)encourage each
				institution of higher education in the State to participate in the
				partnership;
										(IV)make
				determinations and early notifications of assistance as described under
				subsection (d)(2); and
										(V)annually report
				to the Secretary on the partnership’s progress in meeting the purpose of this
				section; and
										(ii)may provide
				early information and intervention, mentoring, or outreach programs.
									(B)Degree granting
				institutions of higher educationA degree granting institution of
				higher education that is in a partnership receiving an allotment under this
				section—
									(i)shall—
										(I)recruit and admit
				participating qualified students and provide such additional institutional
				grant aid to participating students as agreed to with the State agency;
										(II)provide support
				services to students who receive an access and persistence grant under this
				section and are enrolled at such institution; and
										(III)assist the
				State in the identification of eligible students and the dissemination of early
				notifications of assistance as agreed to with the State agency; and
										(ii)may provide
				funding for early information and intervention, mentoring, or outreach programs
				or provide such services directly.
									(C)ProgramsAn
				early information and intervention, mentoring, or outreach program that is in a
				partnership receiving an allotment under this section shall provide direct
				services, support, and information to participating students.
								(D)Philanthropic
				organization or private corporationA philanthropic organization
				or private corporation that is in a partnership receiving an allotment under
				this section shall provide funds for access and persistence grants for
				participating students, or provide funds or support for early information and
				intervention, mentoring, or outreach programs.
								(d)Authorized
				Activities
							(1)In
				general
								(A)Establishment
				of partnershipEach State receiving an allotment under this
				section shall use the funds to establish a partnership to award access and
				persistence grants to eligible low-income students in order to increase the
				amount of financial assistance such students receive under this subpart for
				undergraduate education expenses.
								(B)Amount
									(i)Partnerships
				with institutions serving less than a majority of students in the
				state
										(I)In
				generalIn the case where a State receiving an allotment under
				this section is in a partnership described in subsection (b)(2)(B)(i), the
				amount of an access and persistence grant awarded by such State shall be not
				less than the amount that is equal to the average undergraduate tuition and
				mandatory fees at 4-year public institutions of higher education in the State
				where the student resides (less any other Federal or State sponsored grant
				amount, college work study amount, and scholarship amount received by the
				student) and such amount shall be used toward the cost of attendance at an
				institution of higher education, located in the State, that is a partner in the
				partnership.
										(II)Cost of
				attendanceA State that has a program, apart from the partnership
				under this section, of providing eligible low-income students with grants that
				are equal to the average undergraduate tuition and mandatory fees at 4-year
				public institutions of higher education in the State, may increase the amount
				of access and persistence grants awarded by such State up to an amount that is
				equal to the average cost of attendance at 4-year public institutions of higher
				education in the State (less any other Federal or State sponsored grant amount,
				college work study amount, and scholarship amount received by the
				student).
										(ii)Partnership
				with institutions serving the majority of students in the
				stateIn the case where a State receiving an allotment under this
				section is in a partnership described in subsection (b)(2)(B)(ii), the amount
				of an access and persistence grant awarded by such State shall be not less than
				the average cost of attendance at 4-year public institutions of higher
				education in the State where the student resides (less any other Federal or
				State sponsored grant amount, college work study amount, and scholarship amount
				received by the student) and such amount shall be used by the student to attend
				an institution of higher education, located in the State, that is a partner in
				the partnership.
									(2)Early
				notification
								(A)In
				generalEach State receiving an allotment under this section
				shall annually notify low-income students, such as students who are eligible to
				receive a free lunch under the school lunch program established under the
				Richard B. Russell National School Lunch
				Act (42 U.S.C. 1751 et seq.), in grade 7 through grade 12 in the
				State of their potential eligibility for student financial assistance,
				including an access and persistence grant, to attend an institution of higher
				education.
								(B)Content of
				noticeThe notification under subparagraph (A)—
									(i)shall
				include—
										(I)information about
				early information and intervention, mentoring, or outreach programs available
				to the student;
										(II)information that
				a student’s candidacy for an access and persistence grant is enhanced through
				participation in an early information and intervention, mentoring, or outreach
				program;
										(III)an explanation
				that student and family eligibility and participation in other Federal
				means-tested programs may indicate eligibility for an access and persistence
				grant and other student aid programs;
										(IV)a nonbinding
				estimation of the total amount of financial aid a low-income student with a
				similar income level may expect to receive, including an estimation of the
				amount of an access and persistence grant and an estimation of the amount of
				grants, loans, and all other available types of aid from the major Federal and
				State financial aid programs;
										(V)an explanation
				that in order to be eligible for an access and persistence grant, at a minimum,
				a student shall meet the requirement under paragraph (3), graduate from
				secondary school, and enroll at an institution of higher education that is a
				partner in the partnership;
										(VI)information on
				any additional requirements (such as a student pledge detailing student
				responsibilities) that the State may impose for receipt of an access and
				persistence grant under this section; and
										(VII)instructions on
				how to apply for an access and persistence grant and an explanation that a
				student is required to file a Free Application for Federal Student Aid
				authorized under section 483(a) to be eligible for such grant and assistance
				from other Federal and State financial aid programs; and
										(ii)may include a
				disclaimer that access and persistence grant awards are contingent upon—
										(I)a determination
				of the student’s financial eligibility at the time of the student’s enrollment
				at an institution of higher education that is a partner in the
				partnership;
										(II)annual Federal
				and State appropriations; and
										(III)other aid
				received by the student at the time of the student’s enrollment at an
				institution of higher education that is a partner in the partnership.
										(3)EligibilityIn
				determining which students are eligible to receive access and persistence
				grants, the State shall ensure that each such student meets not less than 1 of
				the following:
								(A)Meets not less
				than 2 of the following criteria, with priority given to students meeting all
				of the following criteria:
									(i)Has an expected
				family contribution equal to zero (as described in section 479) or a comparable
				alternative based upon the State’s approved criteria in section
				415C(b)(4).
									(ii)Has qualified
				for a free lunch, or at the State’s discretion a reduced price lunch, under the
				school lunch program established under the Richard B. Russell
				National School Lunch Act.
									(iii)Qualifies for
				the State’s maximum undergraduate award, as authorized under section
				415C(b).
									(iv)Is participating
				in, or has participated in, a Federal, State, institutional, or community early
				information and intervention, mentoring, or outreach program, as recognized by
				the State agency administering activities under this section.
									(B)Is receiving, or
				has received, an access and persistence grant under this section, in accordance
				with paragraph (5).
								(4)Grant
				awardOnce a student, including those students who have received
				early notification under paragraph (2) from the State, applies for admission to
				an institution that is a partner in the partnership, files a Free Application
				for Federal Student Aid and any related existing State form, and is determined
				eligible by the State under paragraph (3), the State shall—
								(A)issue the student
				a preliminary access and persistence grant award certificate with tentative
				award amounts; and
								(B)inform the
				student that payment of the access and persistence grant award amounts is
				subject to certification of enrollment and award eligibility by the institution
				of higher education.
								(5)Duration of
				awardAn eligible student that receives an access and persistence
				grant under this section shall receive such grant award for each year of such
				student’s undergraduate education in which the student remains eligible for
				assistance under this title, including pursuant to section 484(c), and remains
				financially eligible as determined by the State, except that the State may
				impose reasonable time limits to baccalaureate degree completion.
							(e)Administrative
				Cost AllowanceA State that receives an allotment under this
				section may reserve not more than 3.5 percent of the funds made available
				annually through the allotment for State administrative functions required to
				carry out this section.
						(f)Statutory and
				Regulatory Relief for Institutions of Higher EducationThe
				Secretary may grant, upon the request of an institution of higher education
				that is in a partnership described in subsection (b)(2)(B)(ii) and that
				receives an allotment under this section, a waiver for such institution from
				statutory or regulatory requirements that inhibit the ability of the
				institution to successfully and efficiently participate in the activities of
				the partnership.
						(g)Applicability
				RuleThe provisions of this subpart which are not inconsistent
				with this section shall apply to the program authorized by this section.
						(h)Maintenance of
				Effort RequirementEach State receiving an allotment under this
				section for a fiscal year shall provide the Secretary an assurance that the
				aggregate amount expended per student or the aggregate expenditures by the
				State, from funds derived from non-Federal sources, for the authorized
				activities described in subsection (d) for the preceding fiscal year were not
				less than the amount expended per student or the aggregate expenditure by the
				State for the activities for the second preceding fiscal year.
						(i)Special
				RuleNotwithstanding subsection (h), for purposes of determining
				a State’s share of the cost of the authorized activities described in
				subsection (d), the State shall consider only those expenditures from
				non-Federal sources that exceed its total expenditures for need-based grants,
				scholarships, and work-study assistance for fiscal year 1999 (including any
				such assistance provided under this subpart).
						(j)ReportsNot
				later than 3 years after the date of enactment of the Accessing College through
				Comprehensive Early Outreach and State Partnerships Act, and annually
				thereafter, the Secretary shall submit a report describing the activities and
				the impact of the partnerships under this section to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Education and
				Labor of the House of
				Representatives.
						.
			(d)Continuation
			 and TransitionDuring the 2-year period commencing on the date of
			 enactment of this Act, the Secretary shall continue to award grants under
			 section 415E of the Higher Education Act of
			 1965 (20 U.S.C. 1070c–3a), as such section existed on the day before
			 the date of enactment of this Act, to States that choose to apply for grants
			 under such predecessor section.
			(e)Implementation
			 and EvaluationSection 491(j) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1098(j)) is amended—
				(1)in paragraph (4),
			 by striking and after the semicolon;
				(2)by redesignating
			 paragraph (5) as paragraph (6); and
				(3)by inserting
			 after paragraph (4) (as amended by paragraph (1)) the following:
					
						(5)not later than 6
				months after the date of enactment of the Accessing College through
				Comprehensive Early Outreach and State Partnerships Act, advise the Secretary
				on means to implement the activities under section 415E, and the Advisory
				Committee shall continue to monitor, evaluate, and make recommendations on the
				progress of partnerships that receive allotments under such section;
				and
						.
				
